OPINION
ROBERTS, Judge.
This is a habeas corpus proceeding under Article 11.07, Vernon’s Ann.C.C.P. The petitioner is confined in the Texas Department of Corrections under sentence in Cause No. 6710 of the District Court of the 88th Judicial District of Hardin County, on May 28, 1971, ordering his confinement for 20 years for the offense of statutory rape.
The petitioner argues that he was not properly admonished according to Article 26.13, V.A.C.C.P., when he entered a plea of guilty before the court. Both the trial judge and the State concede error.
This provision of the statute is mandatory. Crocker v. State, and cases cited therein, 485 S.W.2d 566 (Tex.Cr.App.1972).
*586The petitioner has not served the maximum punishment which could be imposed for the offense of statutory rape; therefore, he is not entitled to be discharged from confinement. Ex parte Reno, 477 S.W.2d 292 (Tex.Cr.App.1972).
Petitioner is ordered released from confinement by the Department of Corrections and ordered delivered to the sheriff of Hardin County there to answer the indictment pending against him.